DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment and argument filed 12/15/2021.  The Examiner’s found Applicant’s argument is persuasive, claims 12-31 are allowed accordingly.
Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, an absorbent article having 
processing circuit configured to apply a voltage to the plurality of conductors and detect at least one of current and impedance, and to provide an electronic notice of detected moisture; and at least one resistor chip coupled to the substrate and coupled to the processing circuit, as recited in the independent claim 12;
processing circuit configured to apply voltage to the conductors and detect at least one of current and impedance, and to provide an electronic notice of detected moisture bridging between at least two conductors of the plurality of conductors; and a plurality of resistor chips coupled to the substrate and coupled to the processing circuit, as recited in the independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 4, 2022